


110 HR 3284 IH: TSA Acquisition Reform Act of

U.S. House of Representatives
2007-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3284
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2007
			Mr. Carney (for
			 himself, Ms. Jackson-Lee of Texas,
			 Mr. Thompson of Mississippi,
			 Mr. DeFazio,
			 Ms. Norton,
			 Ms. Clarke,
			 Mr. Al Green of Texas, and
			 Mr. Perlmutter) introduced the
			 following bill; which was referred to the Committee on Homeland
			 Security
		
		A BILL
		To amend title 49, United States Code, by repealing the
		  provision regarding the acquisition management system for the Transportation
		  Security Administration.
	
	
		1.Short titleThis Act may be cited as the
			 TSA Acquisition Reform Act of
			 2007.
		2.Repeal
			(a)In
			 generalSection 114 of title 49, United States Code, is amended
			 by repealing subsection (o).
			(b)Effective
			 dateThe amendment made by subsection (a) shall take effect 180
			 days after the date of enactment of this Act.
			
